                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
CHRISTOPHER J. EADS,                :
                                    :
          Petitioner,               :    Civ. No. 20-14186 (NLH)
                                    :
     v.                             :    OPINION
                                    :
THOMAS E. BERGAMI,                  :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Christopher J. Eads
10391-028
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Christopher J. Eads, a prisoner presently

confined at FCI Fairton, New Jersey, filed this petition for

writ of habeas corpus under 28 U.S.C. § 2241 arguing that he is

actually innocent of his convictions.   ECF No. 1.   For the

reasons that follow, the Court will dismiss the petition for

lack of jurisdiction.

I.   BACKGROUND

     On December 21, 2011, a grand jury indicted Petitioner on

charges of distributing child pornography, 18 U.S.C. §

2252(a)(2); possessing child pornography, 18 U.S.C. §
2252(a)(4)(B); being a felon in possession of a firearm, 18

U.S.C. § 922(g); impersonating a federal agent, 18 U.S.C. § 912;

and tampering with a witness, 18 U.S.C. § 1512(b)(1).     United

States v. Eads, No. 1:11-cr-00239 (S.D. Ind. Dec. 21, 2011) (ECF

No. 12).    “The district court cautioned him about the perils of

self-representation in a criminal trial, but he chose to

represent himself anyway.”    United States v. Eads, 729 F.3d 769,

772 (7th Cir. 2013).    “After a four-day trial, the jury

convicted Eads on all counts, and the district court sentenced

him to 480 months’ imprisonment.”     Id.   The United States Court

of Appeals for the Seventh Circuit affirmed the convictions and

sentence.   Id.   The Supreme Court denied a writ of certiorari.

Eads v. United States, 134 S. Ct. 978 (2014).

     Petitioner filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255.     Eads, No. 1:11-cr-00239

(S.D. Ind. July 14, 2014) (ECF No. 192).     He claimed ineffective

assistance of his pretrial counsel, denial of due process,

denial of confrontation rights, and other related claims.     Id.

The trial court denied the motion, Eads v. United States, 2017

WL 2181134 (S.D. Ind. May 17, 2017), and the Seventh Circuit

denied a certificate of appealability, Eads v. United States,

No. 17-2193 (7th Cir. Feb. 1, 2018) (ECF No. 20), reh’g denied,

Mar. 7, 2018) (ECF No. 22).




                                  2
      Petitioner argues he is actually innocent of his

convictions and asserts he is entitled to relief under § 2255’s

savings clause.   ECF No. 1.

II.   STANDARD OF REVIEW

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

A pro se pleading is held to less stringent standards than more

formal pleadings drafted by lawyers.   Estelle v. Gamble, 429

U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

A pro se habeas petition must be construed liberally.    See

Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.   28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

III. ANALYSIS

      Petitioner raises several claims for the Court’s

consideration: (1) ineffective assistance of pretrial counsel



                                 3
for failing to discover exculpatory evidence; (2) prosecutorial

misconduct and ineffective assistance of stand-by counsel; (3)

new evidence that “Petitioner submits that a reasonable jury

would have found reasonable doubt as to his guilt”; and (4)

ineffective assistance of pretrial counsel for failing to obtain

a computer forensic expert.

     Generally, a challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255.

See Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)).   “[Section] 2255 expressly prohibits a district

court from considering a challenge to a prisoner’s federal

sentence under § 2241 unless the remedy under § 2255 is

‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner argues § 2255 is inadequate or ineffective to

raise his claims because the “standard for permission to file

second or successive § 2255 based upon new evidence is higher

than the standard that would be required for a grant of relief

in a habeas corpus petition under § 2241.”   ECF No. 1 at 9.    He

claims to have obtained exculpatory evidence “including business

records reliably placing him far from his home and computer on

                                 4
dates that he was supposedly in his living room downloading

pornography using an IP address associated with that

geographical location.”   Id. at 7.

     Prisoners in the Third Circuit may use § 2241 to challenge

their convictions only after two conditions are satisfied: (1)

there must be “a claim of actual innocence on the theory that

[the prisoner] is being detained for conduct that has

subsequently been rendered non-criminal . . . in other words,

when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”     Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

     Petitioner cannot satisfy either requirement.     Petitioner’s

claims are based on new and allegedly exculpatory evidence, not

a change in statutory caselaw.   “Congress provided that any

newly discovered evidence . . . which by definition was not

available to petitioner when the first § 2255 petition was

adjudicated, may form the basis of a second petition provided it

passes the screening of § 2255(h)(1) as determined by the Court

of Appeals.”   Balter v. United States, No. CR 93-536, 2019 WL

959694, at *3 (D.N.J. Feb. 27, 2019), aff’d, No. 19-1489, 2021

WL 2182039 (3d Cir. May 28, 2021).     Moreover, most of his claims

                                 5
were addressed either on direct appeal or during his § 2255

proceedings.      “Section 2255 is not inadequate or ineffective

merely because the sentencing court does not grant relief, the

one-year statute of limitations has expired, or the petitioner

is unable to meet the stringent gatekeeping requirements of ...

§ 2255.”      Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d

Cir. 2002).      “It is the inefficacy of the remedy, not the

personal inability to use it, that is determinative.”       Id. at

538. 1    Accordingly, this Court lacks jurisdiction under § 2241.

         Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”      28 U.S.C. § 1631.   The Court finds that it is not

in the interests of justice to transfer this habeas petition to


1 Petitioner ends his motion with a statement that the Court’s
failure to exercise jurisdiction under § 2241 would violate the
Suspension Clause, which provides that “[t]he Privilege of the
Writ of Habeas Corpus shall not be suspended, unless when in
Cases of Rebellion or Invasion the public Safety may require
it.” U.S. Const. art I, § 9. “It is, of course, well
established that requiring a federal prisoner to pursue post-
conviction relief in the trial court under § 2255, rather than
in a habeas proceeding under § 2241, where that remedy is
adequate and effective does not constitute a suspension of the
writ.” United States v. Brooks, 245 F.3d 291, 292 n.2 (3d Cir.
2001) (citing United States v. Anselmi, 207 F.2d 312, 314 (3d
Cir. 1953)). “[T]he gatekeeping provisions that limit § 2255
motions do not violate the Suspension Clause.” Rothwell v.
Shartle, No. 14-7128, 2015 WL 759216, at *2 (D.N.J. Feb. 23,
2015) (citing cases).

                                     6
the Seventh Circuit for consideration because it does not appear

that Petitioner can meet the standard for filing a second or

successive § 2255 motion.   However, nothing in this Opinion and

Order should be construed as preventing Petitioner from filing

such a request in the Seventh Circuit himself should he so

choose.

IV. CONCLUSION

     For the foregoing reasons, the Court will dismiss the

petition for lack of jurisdiction.   An appropriate order will be

entered.




Dated: July 9, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 7
